DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/10/2022 has been entered.

Election/Restrictions
Newly added claim 60 is withdrawn from further consideration because the applicant elected Species 3 (argon as the high molecular weight gas) of Species Group 2 in the response filed 8/12/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 13, 26 and 61 are rejected under 35 U.S.C. 103 as obvious over USPAP 2008/0249276 to Alder in view of USPAP 2012/0276332 to Conolly and/or USPAP 2016/0040325 to Hussey.

Claim 5, the high molecular weight gas is a noble gas [0017]. 
Claim 6, the high molecular weight gas is selected from the group consisting of xenon, krypton, and argon [0017]. 
Claim 8, the high molecular weight gas is argon [0017]. 
Claim 9, based on the thermally insulating fabric taught by the applied prior art being substantially identical in terms of structure and materials, it would inherently possess the claimed thermal conductivity of about 0.031 W/m-K. Alternatively, it would have been obvious to one having ordinary skill in the art to vary the thermally conductivity, such as claimed, based on the intended use and the desired thermal conductivity. 
Claim 13, Alder discloses a flexible garment comprising the thermally insulating fabric [0003].
Claim 26, Alder discloses that the thermally insulating fabric may be used as a garment [0003] but Alder does not appear to specifically mention use as a dive suit. Hussey discloses that it is known in the art to construct thermally insulating garments as a dive suit [0003]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the thermally insulating garment in any desirable form, such as a dive suit, motivated by a desire to provide thermal protection while diving. 
Claims 1, 5, 6, 8, 9, 13, 26 and 61 are rejected under 35 U.S.C. 103 as obvious over USPAP 2013/0116354 to Rohatgi in view of USPAP 2012/0276332 to Conolly and/or USPAP 2016/0040325 to Hussey. 
Claims 1 and 61, Rohatgi discloses a thermally insulating fabric comprising a polymeric material infused with a high molecular weight gas (see entire document including [0006], [0007], [0051], [0056], [0058], [0060], [0071]-[0073], [0098], and [0099]). Rohatgi does not appear to specifically mention the polymeric material being neoprene foam but Conolly and Hussey disclose that it is known in the art to construct thermal insulation materials with neoprene foam (see entire documents including [0119], [0123], [0124] of Conolly and [0010] and [0115] of Hussey). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymeric material of Rohatgi from any suitable polymeric material, such as neoprene foam, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 5, the high molecular weight gas is a noble gas [0058]. 
Claim 6, the high molecular weight gas is selected from the group consisting of xenon, krypton, and argon [0058]. 
Claim 8, the high molecular weight gas is argon [0058]. 
Claim 9, based on the thermally insulating fabric taught by the applied prior art being substantially identical in terms of structure and materials, it would inherently possess the claimed thermal conductivity of about 0.031 W/m-K. Alternatively, it would have been obvious to one having ordinary skill in the art to vary the thermally conductivity, such as claimed, based on the intended use and the desired thermal conductivity. 
Claim 13, Rohatgi discloses a flexible garment comprising the thermally insulating fabric [0074].
Claim 26, Rohatgi discloses that the thermally insulating fabric may be used as a garment [0074] but Rohatgi does not appear to specifically mention use as a dive suit. Hussey discloses that it is known in the art to construct thermally insulating garments as a dive suit [0003]. Therefore, it would have been 

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
The applicant asserts that one skilled in the art would not have a reasonable expectation of success of arriving at the claimed invention because the current specification (page 6) alleges that known techniques for infusing foams with high molecular weight gases “have significant leakage rates.” Applicant’s argument is not persuasive. 
Firstly, there is no evidence in the record that known techniques for infusing foams with high molecular weight gases “have significant leakage rates.” Page 6 of the specification cites a document (J. Vinyl Addit. Technol) as allegedly teaching that known techniques for infusing foams with high molecular weight gases have significant leakage rates but the document is not in the record and therefore has not been considered by the examiner. The other document (USPN 5,266,251 to Jensen) cited in the specification (page 6) is silent regarding known techniques as having significant leakage rates. On the contrary, Jensen teaches that one skilled in the art can infuse polymeric material with a high molecular weight gas by known methods (e.g. column 3, lines 3-48).
Secondly, even if evidence is (later in prosecution) provided by the applicant that known techniques for infusing foams with high molecular weight gases have significant leakage rates, the current claims do not require the claimed thermally insulating fabric to possess any specific leakage rate. On the contrary, the claims are completely silent regarding any leakage rate or any specific method of infusing the fabric. 
The applicant also asserts that the claimed thermally insulating fabric possesses unexpected results. Specifically, the applicant asserts that the claimed thermally insulating fabric outperforms a standard wetsuit and remains infused with high molecular weight gas “for a number of hours.”  should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance. See MPEP 716.02(b) and 716.02(d). 
	
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789